UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-1604


ROY L. PERRY-BEY, and all others similarly situated,

                   Plaintiff - Appellant,

            and

PHILLIP WEBSTER, and all others similarly situated; GEORGE BOWE, and all
others similarly situated; ANTHONY HAROLD; ROBERT LEE SIMPSON, and
all others similarly situated; VIVIAN A. ANDERSON; MARY E. HILL, and all
others similarly situated; CORNELL MORRIS, and all others similarly situated;
ESPER L. HURDLE, JR., and all others similarly situated; EARNEST W. GIBBS,
and all others similarly situated; WALTER WATSON, and all others similarly
situated; JOHN G. TAYLOR; LAWRENCE TAYLOR, and all others similarly
situated; DANIEL DELOACH, and all others similarly situated; WILLIAM T.
HAYES; RORY T. JENKINS, and all others similarly situated; KRYSTAL D.
JONES, and all others similarly situated; CHRISTOPHER L. THOMPSON, and all
others similarly situated; ANTHONY W. ELLIOTT, and all others similarly
situated; NEAL C. MORRISON, and all others similarly situated; RONALD M.
GREEN, as Special Representative of the Estate of Wendell Alonzo Willis,
deceased,

                   Plaintiffs,

            v.

JOHN E. WHITLEY; THOMAS B. MODLY, in his official capacity as Acting
Secretary of the Navy; DENIS R. MCDONOUGH; JOHN P. ROTH; UNITED
STATES DEPARTMENT OF DEFENSE; LLOYD AUSTIN,

                   Defendants - Appellees.
Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:19-cv-00344-RAJ-DEM)


Submitted: December 2, 2021                                       Decided: January 5, 2022


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roy L. Perry-Bey, Appellant Pro Se. Garry Daniel Hartlieb, OFFICE OF THE UNITED
STATES ATTORNEY, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Roy L. Perry-Bey appeals the district court’s order administratively closing this

case, terminating all pending motions, and ordering that new actions be opened for each

individual plaintiff who filed a third amended complaint. * We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Perry-Bey v. U.S. Dep’t of Defense, No. 2:19-cv-00344-RAJ-DEM (E.D. Va.

May 13, 2021). We deny Perry-Bey’s motion for appointment of counsel. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       *
         Perry-Bey’s third amended complaint is currently pending in Perry-Bey v. U.S.
Dep’t of Defense, No. 2:21-cv-00268-RAJ-DEM.

                                            3